THEATTORNEYGENERAL
                                 OF-TEXAS
                                     AUSTIN.     TZMAS           76711
 JOaN    L    EIXL
A--          o-A&
                                              August       23, 1974


        The Honorable   Jim Clark,   Chairman                     Opinion      No.   H-   379
        House Committee     on Labor
        House of Representatives                                  Re:      Qualifications    of signers
        P. 0. Box 2910                                                     of a petition under the
        Austin, Texas 78767                                                Fire and Police     Employee
                                                                           Relations    Act, Article
        Dear   Representative        Clark:                                5154c-1,     Sec. 5(b), V. T.C.S.

             You have    requested      the opinion    of this    office    on the following      question:

                 Is a person who is a qualified        voter of the city, town
                 or other political    subdivision    in which a local option
                 petition under Article     5154c-1 is circulated      eligible  to
                 sign the petition,    without regard      to whether    the per son
                 voted in the last preceding       general    election  in that
                 political  subdivision?

            Article  5154c-1, Sec.   5(b),       V. T. C.S.       (Acts     1973, 63rd    Leg.,     ch. 81.
        p. 151) reads in relevant  part:

                 Upon receiving     a petition     signed by the lesser     of five
                 percent    or 20,000 of the gualified       voters   voting in
                 the last preceding     general     election  in such city, town,
                 or political   subdivision,     the,gq.verning     body of such
                 city, town or political       subdivision    shall hold an elec-
                 tion within 60 days after said petition has been filed
                 with such governing       body.      (Emphasis     added)

             The underlined       language    is ambiguous   in that it is subject to two possible
        interpretations:       (1) that a qualified    voter must have voted in the last pre-
        ceding general       election   in order to be eligible    to sign such petition; or (2) that
        the petition    must be signed by a number of qualified          voters equal to the lesser
        of 20,000 or five percent         of the number of votes cast in the past preceding
        general    election.




                                                      p.   1777
The Honorable       Jim Clark,       page   2        (H-379)




    Where     the language of a statute is ambiguous,   construction                 becomes
necessary.      Koy v. Schneider,   221 S. W. 880 (Tex.   1920).

             The fundamental     rule controlling   the construction
        of a statute is to ascertain    the intention  of the Legis-
        lature expressed     therein.   That intention   should be
        ascertained     from the entire act, and not from isolated
        portions    thereof.

        City of Mason       v.   West    Texas       Utilities   Co.,   237 S. W. 2d 273.   278
        (Tex.  1951).

Thus, in order to determine      the correct.interpretation       of Sec. 5(b) of
Article    5154c-1, the entire statute must be considered       and discussed
in light of the aims and purposes      of the Legislature    with respect   to
collective   bargaining  rights for firefighters    and policemen    in Texas.

    Section   Z(b)(l)   of Article      5154c-1 states:

        (1) It is also the policy of the State of Texas that
        firefighters      and policemen,         like employees        in the
        private     sector,      should have the right to organize
        for purposes        of collective      bargaining,      for collec-
        tive bargaining        is deemed to be a fair and practical
        method for determining              wages and other conditions
        of employment          for the employees          who comprise        the
        paid fire and police departments                  of the cities,    towns,
        and other political         subdivisions       within this state.        A
        denial to such employees              of the right to organize
        and bargain       collectively      would lead to strife and un-
        rest, with consequent            injury to the health,         safety
        and welfare       of the public.        The protection        of the
        health,     safety,     and welfare      of the public,     however
        demands that strikes,             lockouts,      work stoppages
        and sl.owdowns of firefi.ghters             and policemen        be pro-
        hibited;    therefore,      it ins the obligation       of the state
        to make available          reasonable       alternatives     to strikes
        by employees         in these protective         services.




                                                p-   1778
,




    The Honorable      Jim Clark,      page,3          ~(H-379)




             .   . .


             (3) With the right to strike prohibited,            it is requisite
             to the high morale        of firefighters    and policemen,      and
             to the efficient     operation     of the departments     which they
             serve,     that alternative     procedures     be expeditious,
             effective,     and binding.      To that end, the provisions        of
             this Act should be liberally          construed.

         In construing    the statute, .the court must look to the object to be
    accomplished     and place on it a reasonable     or liberal construction   which
    will best effect its purpose      rather than one which will defeat it.    82 C. J, S.
    593, Statutes,    Sec. 323.     An act should be given a practical    and reason-
    able rather than a literal     construction  so as to accomplish    as nearly as
    possible   the intent of the Legislature.     Brown & Root-v.    Durland,    84 S. W. 2d
    1073 (Tex.    1935).

         It is clear from the language          of Article     5154c-1 that the Legislature
    intended to provide         reasonable   collective     bargaining     rights for police-
    men and firefighters          on a local option basis.        It is also clear that the
    Legislature      sought to prescribe      the method by which such local option
    election    could be called by providing          for submission       of a petition   to the
    local governing      body. To interpret       the language       in question    to mean that
    a person     signing such peti,tion must have actually             voted in the last pre-
    ceding general      election     would only serve to fnntmte           the clear public
    policy established       by the Legislature.         One seeking to comply with the
    requirements       set forth to call an election         would be faced with an undue
    burden of determining           not only a potential     signee’s    present   qualification
    to vote but whether        or not such person        actually    voted in the last pre-
    ceding general       electi.on.     Such a result would lead to harsh consequences
    not intended by the Legi,slature.

         Furthermore,       were we to construe   the statute that persons  who did
    not vote in the last gen,eral election    were ineligible  to sign a petition,
    serious   constituti.onal   questions would be presented.

        It is therefore     our opinion    that

             the lesser    of five percent or 20,000 of the qualified
             voters   voting in the last preceding  general election
             . . .



                                                  p.    1779
.   .




        The Honorable         Jim Clark,    page   4        (H-379)




        states a formula for determining            the requisite number of qualified               voters
        who must sign a petition  calling          a local option election under this               statute.

                                           SUMMARY

                         Section  5(b) of Article     5451c-1, V. T. C. S., The
                   Fire and Police       Employee      Relations   Act,  requires
                   that a petition    for an election      be signed by 5% of
                   the number of qualified        voters who voted in the last
                   preceding     general   election    or 20.000.    whichever    is
                   less,    and not that those signing must have themselves
                   voted in that previous       election.

                                                            Very      truly     yours,




                                                            Attorney          General    of Texas

        APP’R$j         ED:
                  .,P




        DAVID M. KENDALL,              Chairman
        Opinion Committee




                                                       p.    1780